ITEMID: 001-97999
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GYOZO NAGY v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 4. The applicant was born in 1942 and lives in Budapest.
5. On 12 November 1998 the applicant was charged with fraud and forging documents. On 28 April 2000 the Miskolc District Court found him guilty. On appeal, the Borsod-Abaúj-Zemplén County Regional Court quashed this decision and remitted the case to the first-instance court on 5 June 2001.
6. In the resumed proceedings, the District Court acquitted the applicant on 11 December 2002. This judgment was quashed by the Regional Court on 3 June 2004.
7. In the resumed proceedings, the District Court found the applicant guilty on 13 July 2005. On appeal, the Regional Court reversed this judgment and finally acquitted the applicant on 16 March 2006.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
